Citation Nr: 1814511	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-34 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability, including as due to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, in pertinent part, the Veteran's claim of service connection for a left knee disability, including as due to a service-connected right knee disability.  The Veteran disagreed with this decision in August 2012.  She perfected a timely appeal in October 2014.  A Travel Board hearing was held at the RO in October 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issue on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence is in relative equipoise as to whether the Veteran's service-connected right knee disability caused or aggravated (permanently worsened) her left knee disability.



CONCLUSION OF LAW

A left knee disability was incurred in active service as a result of a service-connected right knee disability.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she incurred a left knee disability during active service.  She alternatively contends that her service-connected right knee disability caused or aggravated (permanently worsened) her current left knee disability, specifically because she had to compensate for the limitations imposed on her by her service-connected right knee disability by putting additional stress on her left knee.

Factual Background and Analysis

The Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected right knee disability caused or aggravated (permanently worsened) her left knee disability.  See generally 38 C.F.R. § 3.310 (2017).  The Board notes initially that a review of the Veteran's available service treatment records shows no complaints of or treatment for a left knee disability.  For example, periodic physical examination in October 1994 showed a normal left knee.  The Veteran also denied any in-service left knee injuries in the medical history report completed as part of her separation physical examination in February 1995 when she retired from active service.  The Board notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The remaining medical evidence of record both supports and goes against the Veteran's claim of service connection for a left knee disability as due to a service-connected right knee disability.  For example, following VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in September 2011, the Veteran was diagnosed as having chronic left knee osteoarthritis, status-post total knee replacement.  The VA examiner opined that it was less likely than not that the Veteran's service-connected right knee disability caused or aggravated her left knee disability.  This examiner opined that it was more likely that the Veteran's current left knee disability was related to the "natural aging process of degenerative changes in the joint due to osteoarthritis" which had been found in multiple other joints of the Veteran since her service separation.  The rationale for this opinion was a review of the Veteran's claims file, which had no records of a left knee injury or treatment for a left knee condition during active service.  The rationale also was that the Veteran had osteoarthritis in multiple other joints which began after service separation.

In contrast, in December 2014, C. R., M.D., the physician who performed the Veteran's left total knee arthroplasty in July 2011 and subsequently treated her for post-surgical residuals of left knee pain and osteoarthritis, opined that it was more likely than not that the Veteran's service-connected right knee disability caused or aggravated her left knee disability.  The rationale for this opinion was "because her right knee was bad over the years, this has actually led to her left knee wearing down and requiring knee replacement."  

The Veteran has contended throughout the pendency of this appeal that she incurred a left knee disability as a result of her service-connected right knee disability.  It is undisputed that service connection is in effect for a right knee disability.  The medical evidence is in relative equipoise as to whether the Veteran's service-connected right knee disability caused or aggravated (permanently worsened) her current left knee disability.  On the one hand, the September 2011 VA examiner opined that it was less likely than not that the Veteran's service-connected right knee disability caused or aggravated her right knee disability.  The Board notes here that the rationale provided for this opinion is somewhat problematic as the September 2011 VA examiner relied, at least in part, on the absence of service treatment records documenting complaints of or treatment for a left knee disability as support for his negative nexus opinion concerning the contended etiological relationship between the Veteran's service-connected right knee disability and her left knee disability.  Id.  On the other hand, Dr. C. R., the physician who performed the Veteran's left knee replacement surgery in July 2011 and subsequently treated her for post-surgical residuals of left knee pain and osteoarthritis, opined in December 2014 that it was more likely than not that the Veteran's service-connected right knee disability caused or aggravated her left knee disability.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the record evidence sufficiently supports finding that the Veteran incurred a left knee disability as a result of her service-connected right knee disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.  In summary, the Board finds that service connection for a left knee disability as due to a service-connected right knee disability is warranted.


ORDER

Entitlement to service connection for a left knee disability as due to a service-connected right knee disability is granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


